Citation Nr: 0202478	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  99-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee meniscectomy with degenerative joint disease (DJD), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1943 to October 
1945.  This appeal arises from a July 1999 rating action that 
denied a rating in excess of 20 percent for the veteran's 
right knee disability. 

In June 2000, the Board of Veterans' Appeals (Board) remanded 
this case to the RO for further development of the evidence 
and for due process development, to include affording the 
veteran a hearing before a hearing officer at the RO.  The 
veteran testified at such a hearing in September 2000.


FINDINGS OF FACT

1. All necessary notification and development action has been 
accomplished.

2. The veteran's residuals of a right knee meniscectomy with 
DJD include subjective complaints of intermittent knee 
pain, weakness, stiffness, swelling, catching, lack of 
endurance, and difficulty negotiating stairs that are 
somewhat relieved by prescribed medication; clinical 
findings include pain-free range of motion ranging from, 
at worst, 4 to 100 degrees, 4/5 muscle strength, slight 
crepitation, some patellar tenderness, and a mildly-
antalgic gait, with no evidence of soft tissue swelling, 
joint effusion, laxity, fatigability, or instability on 
recent VA examinations.  

3. The veteran's service-connected right knee disability is 
productive of no more than overall moderate functional 
impairment


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's residuals of a right knee meniscectomy with DJD are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321 and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, and 4.71a, Diagnostic Codes 5003, 5010, 
5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted in November 2000, 
during the pendency of this appeal.  This new law, codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001), redefines the obligation of the VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the VCAA, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (29 August 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Except as otherwise provided, these regulations 
also are effective November 9, 2000.

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In this case, the Board finds that, although the RO did not 
have the benefit of the explicit provisions of the VCAA in 
adjudicating this claim, VA's duties have been fulfilled.  
First, the VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  In this case, the appellant and his representative 
were initially notified in the July 1999 rating action and 
the August 1999 Statement of the Case (SOC) of the evidence 
that served as the basis for the denial of a rating in excess 
of 20 percent, and the SOC informed them of the criteria that 
his knee disability had to meet in order to be entitled to  
percentage disability rating in excess of 20 percent.  
Supplemental SOCs (SSOCs) issued in April and December 2001 
notified them of the additional evidence considered in 
continuing to deny a rating in excess of 20 percent for the 
right knee disability.  Moreover, letter informed the veteran 
in August 2000 that he needed to inform the VA where he had 
received treatment for his knee so that records could be 
requested.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussion in the 
rating action, SOC, SSOCs, and letter sent to the veteran 
properly and adequately notified him of the information and 
evidence needed to substantiate his claim for an increased 
rating, and complied with the VA's notification requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim for an 
increased rating.  In this case, the appellant has not made 
reference to any unobtained evidence that might aid his 
claim, or that might be pertinent to the bases of the denial 
of this claim.  The RO, on its own initiative and pursuant to 
the June 2000 Board Remand Order, afforded the veteran a 
personal hearing in September 2000, and has requested all 
relevant medical treatment records identified by the 
appellant.  The veteran replied in August 2000 that he was 
only treated for his knee at a VA medical facility.  In this 
regard, copies of all pertinent VA clinical records, as well 
as certain private medical records, have been obtained and 
associated with the claims file.  The veteran was afforded 
comprehensive VA orthopedic examinations in June 1999 and 
October 2000, and supplemental medical information required 
for an equitable adjudication of his claim was received from 
a VA physician in February 2001.  

Under the circumstances, the Board finds that the VA has 
satisfied its duties to notify and assist the appellant in 
this case, and that further development and expenditure of 
the VA's resources are not warranted.      



I.  Background

On VA orthopedic examination of June 1999, the veteran 
complained of frequent, almost constant right knee pain and 
swelling, with frequent episodes of buckling, and one 
instance of locking in the past week.  Activities that 
aggravated the pain and swelling were walking, bending, 
twisting, lifting, gardening, kneeling, and climbing and 
descending stairs.  The examiner noted that August 1994 right 
knee X-rays revealed mild to moderately-severe DJD.  

On current examination, there was pain-free right knee 
flexion was to 130 degrees, and extension to 0 degrees.  
Slight crepitation was palpable with flexion and extension.  
Muscle strength was 4/5.  There was a well-healed, non-tender 
vertical scar 3.5" long and .125" wide just lateral to the 
patella that was not adherent to the underlying tissue; there 
was no evidence of inflammation or keloid formation.  The 
skin appeared to be of normal temperature.  There was no 
evidence of soft tissue swelling.  There was a moderate 
degree of tenderness detected at the inferior and lateral 
aspect of the patella.  There was no evidence of joint 
effusion.  A moderate degree of pain was elicited with 
compression and movement of the patella.  Stress testing 
revealed no evidence of laxity of the anterior cruciate or of 
the medial or lateral collateral ligaments.  The diagnoses 
were status post right knee lateral meniscectomy, and post-
traumatic right knee DJD.  

December 1999 right knee X-rays at the St. Joseph Hospital 
revealed normal alignment of the knee joint.  Marginal 
spurring from the lateral condyle of the tibia was noted, and 
there was lateral compartment narrowing.  The patellofemoral 
joint was normal.  There was no joint effusion.  Multiple 
surgical staples were noted in the popliteal fossa.  There 
were atherosclerotic calcifications in the distal superficial 
femoral, popliteal, and terminal branches.  The impressions 
were osteoarthritic changes in the right knee, and lateral 
compartmental narrowing.

VA outpatient records dated in April 2000 note the veteran's 
complaints including right knee pain.  Examination of the 
extremities showed slight right knee swelling.  There was no 
heat or redness.  When seen again in May, his complaints 
included right knee pain that prevented him from walking.  

During the September 2000 hearing before an RO hearing 
officer, the veteran testified that he suffered from pain, 
swelling, and weakness in the right knee from time to time, 
but that it was not constant.  He reported knee pain when 
walking up and down stairs, and that his knee caught at times 
at night, waking him from sleep.         

On VA orthopedic examination of October 2000, the veteran 
gave a long history of progressive difficulties with the 
right knee including pain, weakness, stiffness, intermittent 
swelling, catching, muscle fatigability, lack of endurance, 
and difficulty negotiating stairs.  He reported no recent 
physical therapy, and stated that he used prescribed 
medication with some relief of symptoms.  Increased activity 
made his knee worse, and there was minimal relief with rest.  
He reported difficulty putting socks on and off due to 
difficulty bending the right knee.  He currently used a cane 
for ambulation.  

On current examination, there was a 3.5", freely-movable 
scar over the lateral aspect of the right knee that was 
slightly lighter in color than his normal skin; there was no 
evidence of adhesions.  On range of motion testing, right 
knee flexion was from 4 to 100 degrees.  Flexion and 
extension were described as 4/5 each.  There was no effusion 
or edema.  There was pain on resisted flexion of the knee, 
and some tenderness to patella grind.  The thighs measured 
equally circumferentially.  The veteran ambulated with a 
mildly-antalgic gait over the right lower extremity, 
utilizing a cane.  The examiner reviewed the abovementioned 
December 1999 right knee X-rays that showed lateral 
compartmental narrowing with some marginal spurring.  The 
assessments were status post lateral meniscectomy; mild to 
moderate DJD involving the lateral compartment; and right 
knee scar.

In a February 2001 addendum to the above October 2000 VA 
orthopedic examination report, a VA physician stated that the 
veteran had had no pain on right knee range of motion 
testing, and that there was no evidence fatigability or knee 
instability.       

An April 2001 right lower extremity arterial evaluation by R. 
Peer, M.D., showed abnormal resting and exercise Doppler 
testing consistent with mild to moderate stenosis of the 
superficial femoral artery.   

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, where, as here, a higher evaluation for an 
already service-connected disability is sought, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).   

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Historically, the veteran's residuals of meniscectomy of the 
right knee have been evaluated under Diagnostic Code 5257, 
pursuant to which "other" impairment of the either knee, to 
include recurrent subluxation or lateral instability, is 
evaluated.  Under that diagnostic code, a 20 percent rating 
is assigned for moderate impairment.  A 30 percent rating 
requires severe impairment. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

In this case, the record reflects that, in 1995, the 
veteran's service-connected right knee disability was 
expanded to specifically include degenerative joint disease.  
Hence, the Board also has considered the provisions of other 
potentially applicable diagnostic codes in evaluating the 
veteran's service-connected disability.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved 
(here, Diagnostic Codes 5260 and 5261).  When the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is applied for each major joint affected by limitation of 
motion.  These 10 percent ratings are combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of either leg to 60 degrees warrants a 
0 percent rating.  A 10 percent rating requires that flexion 
be limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent rating 
requires that flexion be limited to 15 degrees.  38 C.F.R. 
Part 4, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
0 percent rating.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating requires limitation of extension to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's rating schedule prescribes that the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14.  However, the rating schedule may 
permit separate evaluations for separate problems arising 
from the same injury if they do not constitute the same 
disability or same manifestation under 38 C.F.R. § 4.14.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pertinent to 
the issue under consideration, the Board points out that in a 
precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knees may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, the VA General Counsel has since held, that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under Codes 
5260 or 5261, or (consistent with DeLuca v. Brown, 
8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 4.59) where 
there is probative evidence showing the veteran experiences 
painful motion attributable to his arthritis.  See VAOPGCPREC 
9-98 (Aug. 14, 1998). 

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory provisions noted 
above, the Board determines that a rating in excess of 20 
percent for residuals of a right knee meniscectomy with DJD, 
under any of the applicable rating criteria, is not 
warranted.  

Clinical findings do not reveal severe right knee impairment 
including recurrent subluxation or lateral instability which 
would entitle the veteran to a 30 percent rating under 
Diagnostic Code 5257.  In reaching this determination, the 
Board has considered the clinical findings showing nearly-
full, pain-free range of motion of the right knee with 4/5 
muscle strength, only slight crepitation, moderate patellar 
tenderness, and no soft tissue swelling, joint effusion, or 
laxity on the 1999 VA examination; only slight right knee 
swelling with no heat or redness on the April 2000 VA 
outpatient examination; substantial right knee range of 
motion with some patellar tenderness, a mildly-antalgic gait, 
and no effusion or edema on the October 2000 VA examination; 
and pain-free range of knee motion without fatigability or 
instability noted by the VA examiner in February 2001.  

Further, while degenerative arthritis has been diagnosed, the 
record does not support the assignment of a higher evaluation 
on this basis.  Specifically, the clinical findings showing 
right knee flexion to 130 degrees in 1999 and 100 degrees in 
2000 do not support assignment of the next higher 30 percent 
rating under Diagnostic Code 5260, inasmuch as that code 
requires that flexion be limited to 15 degrees to warrant 
such rating.  Clinical findings showing right knee extension 
to 0 degrees in 1999 and 4 degrees in 2000 likewise do not 
support a 30 percent rating under Diagnostic Code 5261, 
inasmuch as that code requires that extension be limited to 
20 degrees to warrant such rating.  

Additionally, the Board finds that assignment of a separate 
10 percent rating for the veteran's right knee DJD as 
provided by the abovementioned opinions of the VA General 
Counsel and the applicable provisions of 38 C.F.R. Part 4 and 
Diagnostic Codes 5003-5010 also is not warranted in this 
case.  Clearly, limitation of motion of the knee does not at 
least meet the criteria for a 0 percent rating under either 
Diagnostic Code 5260 or 5261.  The findings of right knee 
flexion to 130 degrees in 1999 and 100 degrees in 2000 show 
that the knee far exceeds the 60 degree flexion limitation 
required for a 0 percent rating under Diagnostic Code 5260.  
The findings of knee extension to 0 degrees in 1999 and 4 
degrees in 2000 show that it also does not meet the 5 degree 
extension limitation required for a 0 percent rating under 
Diagnostic Code 5261.  Likewise, the assignment of a separate 
10 percent rating for right knee DJD also is prohibited in 
the absence of findings showing objectively-demonstrated pain 
on motion of the knee.  Specifically, VA orthopedic examiners 
in 1999 and 2001 consistently noted that the veteran had 
pain-free motion of the right knee on range of motion 
testing.       

Simply stated, when the veteran's recorded subjective 
complaints, including in hearing testimony, are considered 
together with the clinical findings on examinations, his 
mildly-antalgic gait utilizing a cane, and the reported 
partial relief of symptoms with prescribed medication, the 
Board finds that the veteran's right knee disability is 
properly evaluated as no more than 20 percent disabling under 
any of the potentially applicable diagnostic codes addressed 
above.  [Parenthetically, the Board notes that while mild to 
moderate stenosis of the superficial femoral artery of the 
veteran's right lower extremity also was shown in April 2001, 
such condition is not shown to be a residual of the veteran's 
meniscectomy, and hence, no right lower extremity impairment 
stemming therefrom may be considered in evaluating the 
service-connected residuals of a right knee meniscectomy with 
DJD.]  

As indicated above, the extent of any functional loss due to 
pain and other factors, as mandated by 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca has been considered; however, those factors 
provide no basis for assignment of any evaluation in excess 
of the currently assigned 20 percent evaluation.  In this 
regard, the Board notes that pain with compression and 
resisted flexion of the knee and with negotiating stairs has 
been noted; however, the veteran's right knee disorder with 
DJD consistently has produced no pain on objective range of 
motion testing (which generally showed a wide range of knee 
motion); and that the knee generally had good muscle strength 
without soft tissue swelling (except slight swelling on one 
occasion in April 2000), joint effusion, fatigability, 
laxity, or instability; and that prescribed medication 
somewhat relieved his symptoms.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's service-
connected right knee disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 20 percent for the veteran's  residuals 
of right knee meniscectomy with degenerative joint disease, 
and that the appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


ORDER

A rating in excess of 20 percent for residuals of a right 
knee meniscectomy with DJD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

